71 N.Y.2d 964 (1988)
New York Public Interest Research Group, Inc., et al., Appellants,
v.
Governor's Advisory Commission to Make Findings and Recommendations about Problems Relating to Liability Insurance et al., Respondents.
Court of Appeals of the State of New York.
Submitted February 29, 1988.
Decided April 28, 1988.
Motion for leave to appeal denied. Motion by Newsday, Inc., et al., for leave to appear as amici curiae dismissed as academic. The Court of Appeals restates the rule that denial of a motion for leave to appeal is not equivalent to an affirmance and has no precedential value (see, e.g., Matter of Marchant v Mead-Morrison Mfg. Co., 252 N.Y. 284, 297-298 [Cardozo, Ch. J.]; Two Assocs. v Brown, 70 N.Y.2d 792).